Case 2:18-cv-09768-FMO-KS Document 144-1 Filed 02/27/20 Page 1 of 2 Page ID #:3921



        Mark Punzalan (CA Bar No. 247599)
    1   Email: mark@chanpunzalan.com
    2   Nicole Daryanani (CA Bar No. 328068)
        Email: nicole@chanpunzalan.com
    3   CHAN PUNZALAN LLP
        2000 Alameda de las Pulgas, Suite 154
    4   San Mateo, CA 94403
        Telephone: 650.362.4150
    5
        Fax: 650.362.4151
    6
        Counsel for Defendants
    7   Jadoo TV, Inc. and Sajid Sohail

    8                                    UNITED STATES DISTRICT COURT
    9                                  CENTRAL DISTRICT OF CALIFORNIA
   10                                             WESTERN DIVISION
   11
        DISH NETWORK L.L.C.,                                       Case No. 2:18-cv-09768-FMO-KS
   12
                          Plaintiff,                               SUPPLEMENTAL DECLARATION OF
   13                                                              SAJID SOHAIL IN SUPPORT OF
                vs.
                                                                   MOTION TO TRANSFER VENUE TO
   14                                                              THE NORTHERN DISTRICT OF
        JADOOTV, INC., SAJID SOHAIL,
                                                                   CALIFORNIA
   15   HASEEB SHAH, EAST WEST AUDIO
        VIDEO, INC., and PUNIT BHATT,
   16                                                              Date: March 12, 2020
                                                                   Time: 10:00 am
   17                     Defendants.
                                                                   Courtroom: 6D
                                                                   Judge: Honorable Fernando M. Olguin
   18
   19           I, Sajid Sohail, declare the following:
   20           1.       I am one of the named defendants in the above-entitled action. This declaration is based on

   21   my own personal knowledge. If called to testify, I could and would do so competently as to the matters set

   22   forth herein. I make this declaration in support of the pending Motion to Transfer Venue to the Northern

   23   District of California.

   24           2.       JadooTV has operated at a loss for the past several years. While the company has stabilized

   25   enough to lift the bankruptcy stay in this action, it is still losing money.

   26           3.       JadooTV’s sales to retailers in the Northern and Eastern Districts of California account for

   27   roughly 65% of its total California sales, while its sales to retailers in the Central and Southern Districts of

   28   California account for the remaining 35% of its total California sales. California as a whole is not
                                                               1
             SUPPLEMENTAL DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                   Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 144-1 Filed 02/27/20 Page 2 of 2 Page ID #:3922



    1   JadooTV’s leading sales market. Most JadooTV resellers in the Central District of California are very small

    2   or very recent additions. Some of those resellers have never been sold any JadooTV devices.

    3           4.       JadooTV currently anticipates calling at least six resellers of JadooTV products as

    4   witnesses at trial. Each of these resellers lives and works in the Northern District of California:

    5                        •   Mohammad Essa (based in Sacramento);

    6                        •   Onkar Singh (based in Fremont);

    7                        •   Qais Nuristani (based in Carmichael);

    8                        •   Masood Walizada (based in Sacramento);

    9                        •   Tamim Mojadadi (based in Concord); and

   10                        •   Wahidullah Safi (based in Fremont).

   11           5.       JadooTV has made sales to East West Audio Video, Inc. since at least 2010. A true and

   12   correct copy of JadooTV’s sales records to the company is attached here as Exhibit 1. I have personally

   13   been to the East West Audio Video store in Artesia, CA exactly once, on or around February 3, 2017. A

   14   copy of my flight confirmations for that trip is attached as Exhibit 2. Photos from that trip are attached as

   15   Exhibit 3. At that meeting, Punit Bhatt remarked that he was glad to finally meet the founder of JadooTV.

   16   That is the only time I met Mr. Bhatt. I did not visit the store at the end of 2015, as he has claimed.

   17
   18   Dated: February 27, 2020                                                   /s/ Sajid Sohail
   19
   20
   21
   22
   23
   24
   25
   26
   27

   28
                                                              2
             SUPPLEMENTAL DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                   Case No. 2:18-CV-09768-FMO-KS
